Exhibit 10.5

 

[ClubCorp Logo]

 

May 6, 2008

 

James Walters

 

Dear Jamie:

 

We are delighted to have you as the newest addition to our team.  This letter
outlines the terms of our conversation regarding your role as the EVP of
Revenue; responsibilities as outlined in attached Sales & Marketing Organization
chart submitted by John Longstreet dated May 2008.  In this position, you will
be responsible for all revenues of ClubCorp in its entirety.  This offer of
employment is contingent upon the successful completion of a background check
according to ClubCorp’s Background Check Policy.

 

You will begin work at the Dallas Home Office on or about July 9, 2008 reporting
directly to ClubCorp’s CEO.  You will be paid at the annualized rate of $300,000
(bi-weekly rate-$11,538.46).

 

Incentive Compensation

 

You will be eligible for a guaranteed bonus of $125,000 for 2008 contingent upon
your active employment with ClubCorp at the time of pay out.  You will be
eligible for an incentive potential of 75% if actual eligible earnings for each
subsequent year.  The Incentive will be based on the applicable ClubCorp
Incentive Plan which is currently Adjusted EBITDA (65%), Discretionary (25%) and
Company Net Dues (10%).  You will receive a Summary Plan Document and a
Compensation Worksheet, which will provide more details.

 

ClubCorp Health Benefit Plans and Investment Plans

 

You will be eligible for health, life, dental, vision, flexible spending
accounts/health savings account and long-term disability benefits on your
six-month anniversary.  You elections will be effective on the day you complete
six-months of continuous service.  Dependent medical, dental, vision and
supplemental life coverage will also be available.  Additionally, you will be
eligible to participate in our Investment Plan (401k) on your six month
anniversary.  For additional information, please contact the People Strategy
Support Center upon hire.

 

Relocation

 

You will be eligible for relocation per the ClubCorp relocation program.  Plan
details will be provided under separate cover.

 

Equity Plan

 

You will be eligible to participate in the Equity Plan at five (5) full basis
points in accordance with the terms and conditions of the Equity Plan.  Plan
details will be provided under separate cover.

 

COBRA Reimbursement

 

You will be reimbursed for any COBRA payments you will be paying over the next 6
months to equal the difference between what you would normally pay for ClubCorp
Health Benefits and your out of pocket costs for COBRA.  The reimbursement will
be paid at the beginning of each month (grossed up) once you have disclosed
proof of your COBRA costs.

 

--------------------------------------------------------------------------------


 

Club Membership

 

You will receive an executive-level Associate Clubs membership.  You may elect
to receive membership privileges at a local ClubCorp club of your choice subject
to approval of the President of ClubCorp.  Initiation deposit and monthly dues
will be waived.  This membership cannot be sold or transferred under any
circumstances.

 

Vacation

 

You will earn four (4) weeks of vacation each year beginning with the day of
hire and each subsequent anniversary date.  The vacation earned is subject to
the policies stated in the benefit guide.

 

Severance

 

You will be eligible for a severance package to include one year of your base
salary and any bonus earned under the terms and conditions of the Incentive
Plan.  You will be entitled to this severance package if your employment is
terminated without cause or due to change of control within your first two years
of employment from your anniversary date.  If the Company experiences a change
in control prior to your 100% vesting of your initial offering of the five
(5) basis points under the Equity Plan, you will be entitled to the severance
package listed above or the pay out of your equity in accordance to the terms
and conditions of the Equity Plan based upon whichever is greater.

 

Additional Agreements Requiring Your Signature

 

Enclosed is a copy of a Confidentiality Agreement, Employee Partner Relocation
Agreement, a Non-Solicitation and Non-Competition Agreement for your signature.

 

If this is in agreement with discussions held, please sign all three (3) copies,
retaining one (1) copy for your records and returning two (2) additional copies
to me using the enclosed stamped envelope.

 

This letter is not a contract of employment for any specified period of time. 
You understand that your employment is at-will, regardless of any oral or
written statements to the contrary, and may be terminated at any time for any
reason by either you or the Company.

 

Jamie, congratulations on your new responsibilities.  We look forward to our
mutual success.  If you have any questions or would like any assistance, please
do not hesitate to call.

 

Sincerely,

 

 

/s/ Eric Affeldt

 

Eric Affeldt

 

President & Chief Executive Officer

 

 

 

Enclosures

 

 

 

Agreed to this 14th day of May, 2008

 

 

 

/s/ James Walters

 

James Walters

 

 

--------------------------------------------------------------------------------